Exhibit 10.4




FORM OF NOTICE OF STOCK OPTION GRANT SCHEDULE




In accordance with the Instructions to Item 601, the following schedule
identifies other Notice of Stock Option Grants that have not been filed because
they are substantially identical in all material respects to the Notice of Stock
Option Grant that is being filed.  The following schedule sets forth the
material details in which the omitted Notice of Stock Option Grants differ from
the Notice of Stock Option Grant that is being filed.







Optionee

Clark M. Mower

John A. Sindt

Ruland J. Gill, Jr.

Exercise price

per share

$ 0.15

$ 0.20

$ 0.25

$ 0.25

Total number

of shares granted

500,000

600,000

200,000

60,000

Total exercise

price

$ 75,000

$ 120,000

$ 50,000

$ 15,000

Vesting date

8/24/2015

12/31/15 – 200,000

12/31/16 – 200,000

12/31/17 – 200,000

8/24/2015

8/24/2015

Vesting/Exercise

schedule

All after date of grant.

200,000 at 12/31/15

200,000 at 12/31/16

200,000 at 12/31/17

All after date of grant.

All after date of grant.











--------------------------------------------------------------------------------




FLEXPOINT SENSOR SYSTEMS, INC.




2005 STOCK OPTION PLAN




NOTICE OF STOCK OPTION GRANT










Clark M. Mower

5509 Mountain View Drive

Mountain Green, Utah  84050







You have been granted an option to purchase Common Stock of Flexpoint Sensor
Systems, Inc. (the “Company”) as follows:




Board Approval Date:

24 August, 2015




Date of Grant:

24 August, 2015




Exercise Price per Share:

$ 0.15




Total Number of Shares Granted:

500,000




Total Exercise Price:

$ 75,000.00




Type of Option:

500,000 Shares Incentive Stock Option




0 - Shares Nonstatutory Stock Option




Expiration Date:

Expiring 24 August 2020




Vesting Date:

Vesting on 8-24-2015.   




Vesting/Exercise Schedule:

All options may be exercised, in whole or in part, at any time after the Vesting
Date of Grant.  So long as your employment or consulting relationship with the
Company continues, all Shares underlying this Option shall vest on August 24,
2015.











Flxt Exh 10 4 Form of option grant.docx

-2-




--------------------------------------------------------------------------------



Termination Period:

This Option may be exercised for 30 days after termination of employment or
consulting relationship except as set out in Section 5 of the Stock Option
Agreement (but in no event later than the Expiration Date).  Optionee is
responsible for keeping track of these exercise periods following termination
for any reason of his or her service relationship with the Company.  The Company
will not provide further notice of such periods.




Purchase Right

This Option is subject to being re-purchased by the Company upon the terms and
condition contained in the Flexpoint Sensor Systems, Inc. 2005 Stock Incentive
Plan and the Stock Option Agreement.




Transferability:

This Option may not be transferred.




By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Flexpoint Sensor Systems, Inc. 2005 Stock Incentive
Plan and the Stock Option Agreement, both of which are attached and made a part
of this document.




In addition, you agree and acknowledge that your rights to any Shares underlying
the Option will be earned only as you provide services to the Company over time,
that the grant of the Option is not as consideration for services you rendered
to the Company prior to your Vesting Commencement Date, and that nothing in this
Notice or the attached documents confers upon you any right to continue your
employment or consulting relationship with the Company for any period of time,
nor does it interfere in any way with your right or the Company’s right to
terminate that relationship at any time, for any reason, with or without cause.




Flexpoint Sensor Systems, Inc.







/s/ Clark M. Mower

By:   /s/John A. Sindt

Clark M. Mower, Optionee

Name:  John A. Sindt

Title:    Chairman of the Board











Flxt Exh 10 4 Form of option grant.docx

-3-




--------------------------------------------------------------------------------




FLEXPOINT SENSOR SYSTEMS, INC.




2005 STOCK OPTION PLAN




STOCK OPTION AGREEMENT







1.

Grant of Option.  Flexpoint Sensor Systems, Inc., a Delaware corporation (the
“Company”), hereby grants to Clark M. Mower (“Optionee”), an option (the
“Option”) to purchase the total number of shares of Common Stock (the “Shares”)
set forth in the Notice of Stock Option Grant (the “Notice”), at the exercise
price per Share set forth in the Notice (the “Exercise Price”) subject to the
terms, definitions and provisions of the Flexpoint Sensor Systems, Inc. 2005
Stock Option Plan (the “Plan”) adopted by the Company, which is incorporated in
this Agreement by reference. Unless otherwise defined in this Agreement, the
terms used in this Agreement shall have the meanings defined in the Plan.  




2.

Designation of Option.  This Option is intended to be an Incentive Stock Option
as defined in Section 422 of the Code only to the extent so designated in the
Notice, and to the extent it is not so designated or to the extent the Option
does not qualify as an Incentive Stock Option, it is intended to be a
Nonstatutory Stock Option.  




Notwithstanding the above, if designated as an Incentive Stock Option, in the
event that the Shares subject to this Option (and all other Incentive Stock
Options granted to Optionee by the Company or any Parent or Subsidiary,
including under other plans of the Company) that first become exercisable in any
calendar year have an aggregate fair market value (determined for each Share as
of the date of grant of the option covering such Share) in excess of $100,000,
the Shares in excess of $100,000 shall be treated as subject to a Nonstatutory
Stock Option, in accordance with Section 5(c) of the Plan.




3.

Exercise of Option.  This Option shall be exercisable during its term in
accordance with the Vesting/Exercise Schedule set out in the Notice and with the
provisions of Section 10 of the Plan as follows:




(a)

Right to Exercise.




(i)

This Option may not be exercised for a fraction of a share.  




(ii)

In the event of Optionee’s death, disability or other termination of employment,
the exercisability of the Option is governed by Section 5 below, subject to the
limitations contained in this Section 3.




(iii)

In no event may this Option be exercised after the Expiration Date of the Option
as set forth in the Notice.








Flxt Exh 10 4 Form of option grant.docx

-4-




--------------------------------------------------------------------------------



(b)

Method of Exercise.  




(i)

This Option shall be exercisable by execution and delivery of written notice
approved for such purpose by the Company which shall state Optionee’s election
to exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan.  Such written notice shall be
signed by Optionee and shall be delivered to the Company by such means as are
determined by the Plan Administrator in its discretion to constitute adequate
delivery.  The written notice shall be accompanied by payment of the Exercise
Price.  This Option shall be deemed to be exercised upon receipt by the Company
of such written notice accompanied by the Exercise Price.




(ii)

As a condition to the exercise of this Option and as further set forth in
Section 11 of the Plan, Optionee agrees to make adequate provision for federal,
state or other tax withholding obligations, if any, which arise upon the vesting
or exercise of the Option, or disposition of Shares, whether by withholding,
direct payment to the Company, or otherwise.




(iii)

The Company is not obligated, and will have no liability for failure, to issue
or deliver any Shares upon exercise of the Option unless such issuance or
delivery would comply with the Applicable Laws, with such compliance determined
by the Company in consultation with its legal counsel.  This Option may not be
exercised until such time as the Plan has been approved by the stockholders of
the Company, or if the issuance of such Shares upon such exercise or the method
of payment of consideration for such shares would constitute a violation of any
applicable federal or state securities or other law or regulation, including any
rule under Part 221 of Title 12 of the Code of Federal Regulations as
promulgated by the Federal Reserve Board.  As a condition to the exercise of
this Option, the Company may require Optionee to make any representation and
warranty to the Company as may be required by the Applicable Laws.  Assuming
such compliance, for income tax purposes the Shares shall be considered
transferred to Optionee on the date on which the Option is exercised with
respect to such Shares.




4.

Method of Payment.  Payment of the Exercise Price shall be by any of the
following, or a combination of the following, at the election of Optionee:




(a)

cash or check;




(b)

cancellation of indebtedness;




(c)

prior to the date, if any, upon which the Common Stock becomes a Listed
Security, by surrender of other shares of Common Stock of the Company that have
an aggregate Fair Market Value on the date of surrender equal to the Exercise
Price of the Shares as to which the Option is being exercised.  In the case of
shares acquired directly or indirectly from the Company, such shares must have
been owned by Optionee for more than six (6) months on the date of surrender (or
such other period of time as is necessary to avoid the Company’s incurring
adverse accounting charges);





Flxt Exh 10 4 Form of option grant.docx

-5-




--------------------------------------------------------------------------------




(d)

following the date, if any, upon which the Common Stock is a Listed Security,
and if the Company is at such time permitting “same day sale” cashless brokered
exercises, delivery of a properly executed exercise notice together with
irrevocable instructions to a broker participating in such cashless brokered
exercise program to deliver promptly to the Company the amount required to pay
the exercise price (and applicable withholding taxes); or




(e)

use of the build-in equity value of an Option resulting in reducing the number
of net Shares that will be received as a result of the exercise of such Option,




5.

Termination of Relationship.  Following the date of termination of Optionee’s
Continuous Service Status for any reason (the “Termination Date”), Optionee may
exercise the Option only as set forth in the Notice and this Section 5.  To the
extent that Optionee is not entitled to exercise this Option as of the
Termination Date, or if Optionee does not exercise this Option within the
Termination Period set forth in the Notice or the termination periods set forth
below, the Option shall terminate in its entirety.  In no event, may any Option
be exercised after the Expiration Date of the Option as set forth in the Notice.




(a)

Termination.  In the event of termination of Optionee’s Continuous Service
Status other than as a result of Optionee’s disability or death or for Cause (as
defined in the Plan), Optionee may, to the extent Optionee is vested in the
Option Shares at the date of such termination (the “Termination Date”), exercise
this Option during the Termination Period set forth in the Notice.




(b)

Other Terminations.  In connection with any termination other than a termination
covered by Section 5(a), Optionee may exercise the Option only as described
below:




(i)

Termination upon Disability of Optionee.  In the event of termination of
Optionee’s Continuous Service Status as a result of Optionee’s disability,
Optionee may, but only within twelve months from the Termination Date, exercise
this Option to the extent Optionee was vested in the Option Shares as of such
Termination Date.  




(ii)

Death of Optionee.  In the event of the death of Optionee (a) during the term of
this Option and while an Employee, Director or Consultant of the Company and
having been in Continuous Service Status since the date of grant of the Option,
or (b) within thirty (30) days after Optionee’s Termination Date, the Option may
be exercised at any time within twelve months following the date of death by
Optionee’s estate or by a person who acquired the right to exercise the Option
by bequest or inheritance, but only to the extent Optionee was vested in the
Option as of the Termination Date.




(iii)

Termination for Cause.  In the event Optionee’s Continuous Service Status is
terminated for Cause, the Option shall terminate immediately upon such
termination for Cause as set forth in Section 9(b)(iv) of the Plan.  In the
event Optionee’s employment or consulting relationship with the Company is
suspended pending investigation of whether such relationship shall be terminated
for Cause, all Optionee’s rights under the Option, including the right to
exercise the





Flxt Exh 10 4 Form of option grant.docx

-6-




--------------------------------------------------------------------------------

Option, shall be suspended during the investigation period, also as set forth in
Section 9(b)(iv) of the Plan.




6.

Non-Transferability of Option.  Except as otherwise set forth in the Notice or
the Plan, this Option may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution and may be exercised during the
lifetime of Optionee only by him or her.  The terms of this Option shall be
binding upon the executors, administrators, heirs, successors and assigns of
Optionee.




7.

Buyout Provision.  The Company may at any time buy out for a payment in cash or
shares of the Company the unexercised portion of this Option based on the then
fair market value of this Option as determined by the Company.  This right is
exercised by the Company giving the Optionee notice of this exercise.  The fair
market value of such Option in any such buyout shall be equal to the fair market
value, as determined by the Company, of the remaining shares that may be
purchased by this Option less this Option’s strike price for said shares.  




8.

Tax Consequences.  Below is a brief summary as of the date of this Option of
certain of the federal tax consequences of exercise of this Option and
disposition of the Shares under the laws in effect as of the Date of Grant.
 THIS SUMMARY IS INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE.  OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.




(a)

Incentive Stock Option.  




(i)

Tax Treatment upon Exercise and Sale of Shares.  If this Option qualifies as an
Incentive Stock Option, there will be no regular federal income tax liability
upon the exercise of the Option, although the excess, if any, of the fair market
value of the Shares on the date of exercise over the Exercise Price will be
treated as an adjustment to the alternative minimum tax for federal tax purposes
and may subject Optionee to the alternative minimum tax in the year of exercise.
 If Shares issued upon exercise of an Incentive Stock Option are held for at
least one year after exercise and are disposed of at least two years after the
Option grant date, any gain realized on disposition of the Shares will also be
treated as long-term capital gain for federal income tax purposes.  If Shares
issued upon exercise of an Incentive Stock Option are disposed of within such
one-year period or within two years after the Option grant date, any gain
realized on such disposition will be treated as compensation income (taxable at
ordinary income rates) to the extent of the difference between the Exercise
Price and the lesser of (i) the fair market value of the Shares on the date of
exercise, or (ii) the sale price of the Shares.




(ii)

Notice of Disqualifying Dispositions.  With respect to any Shares issued upon
exercise of an Incentive Stock Option, if Optionee sells or otherwise disposes
of such Shares on or before the later of (i) the date two years after the Option
grant date, or (ii) the date one year after the date of exercise, Optionee shall
immediately notify the Company in writing of such disposition.  Optionee
acknowledges and agrees that he or she may be subject to income tax withholding
by the Company on the compensation income recognized by Optionee from the early
disposition by payment in cash or out of the current earnings paid to Optionee.





Flxt Exh 10 4 Form of option grant.docx

-7-




--------------------------------------------------------------------------------




(b)

Nonstatutory Stock Option.  If this Option does not qualify as an Incentive
Stock Option, there may be a regular federal (and state) income tax liability
upon the exercise of the Option. Optionee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the fair market value of the Shares on the date of exercise over the
Exercise Price.  If Optionee is an Employee, the Company will be required to
withhold from Optionee’s compensation or collect from Optionee and pay to the
applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.  If Shares issued upon exercise of
a Nonstatutory Stock Option are held for at least one year, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes.




9.

Effect of Agreement.  Optionee acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof (and
has had an opportunity to consult counsel regarding the Option terms), and
hereby accepts this Option and agrees to be bound by its contractual terms as
set forth herein and in the Plan.  Optionee hereby agrees to accept as binding,
conclusive and final all decisions and interpretations of the Plan Administrator
regarding any questions relating to the Option.  In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of the
Notice and this Agreement, the Plan terms and provisions shall prevail.  The
Option, including the Plan, constitutes the entire agreement between Optionee
and the Company on the subject matter hereof and supersedes all proposals,
written or oral, and all other communications between the parties relating to
such subject matter.




This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one document.




Clark M. Mower

Flexpoint Sensor Systems, Inc.










/s/ Clark M. Mower

By: /s/ John A. Sindt



Name: John A. Sindt

Dated:  24 August, 2015

Title:   Chairman of the Board











Flxt Exh 10 4 Form of option grant.docx

-8-


